 Case 3:19-cr-30118-RAL Document 2 Filed 08/28/19 Page 1 of 8 PageID #: 4




                      UNITED STATES DISTRICT COURT
                        DISTRICT OF SOUTH DAKOTA
                            CENTRAL DIVISION




  UNITED STATES OF AMERICA,               CR
                                                 /f- 30 ll^
                    Plaintiff,
                                          PLEA AGREEMENT
        vs.



 TINA GREY OWL,

                    Defendant.




      The Defendant, the Defendant's attorney, and the United States Attorney

for the District of South Dakota hereby submit the following Plea Agreement to

the United States District Court, which Agreement was reached pursuant to

discussions between the United States Attorney and the Defendant's attorney.

The Agreement is as follows:

      A.      ACKNOWLEDGMENT AND WAIVER OF RIGHTS AND UNDER

STANDING OF MAXIMUM PENALTIES: The Defendant agrees that she has

been fully advised of his statutory and constitutional rights herein, and that she

has been informed of the charges and allegations against her and the penalty

therefor, and that she understands same. The Defendant further agrees that

she understands that by entering a plea of guilty as set forth hereafter, she will

be waiving certain statutory and constitutional rights to which she is otherwise

entitled.
 Case 3:19-cr-30118-RAL Document 2 Filed 08/28/19 Page 2 of 8 PageID #: 5




      B.    PLEA AGREEMENT PROCEDURE - NO RIGHT TO WITHDRAW

PLEA IF COURT REJECTS RECOMMENDATION: The United States and the

Defendant agree that this Plea Agreement is presented to the Court pursuant to

Rule 11(c)(1)(B) of the Federal Rules of Criminal Procedure, which authorizes the

United States to agree that it will recommend, or agree not to oppose, the

Defendant's request that a particular sentence or sentencing range is

appropriate or that a particular provision of the Sentencing Guidelines, or policy

statement, or sentencing factor, does or does not apply. Such agreements and

recommendations are not binding on the Court, and the Defendant may not

withdraw her plea of guilty if the Court rejects them.

      C.    PLEA OF GUILTY TO CHARGE & WAIVER OF INDICTMENT: The

Defendant will waive Indictment and plead guilty to the Information filed in this

case, which charges Embezzlement and Theft from an Indian Tribal

Organization, in violation of 18 U.S.C. § 1163. The charge carries a maximum

sentence of5 years in prison, a $250,000 fine, or both, and a period of supervised

release of 3 years. If the Defendant is found to have violated a condition of
supervised release, she may be incarcerated for an additional term of up to 2
years on any such revocation. There is also a $100.00 assessment to the victims'
assistance fund. Restitution will also be ordered.

      D.    VIOLATION OF TERMS AND CONDITIONS:                    The Defendant

acknowledges and understands that if she violates the terms of this Plea
Agreement, engages in any further criminal activity, or fails to appear for




                                       [2]
    Case 3:19-cr-30118-RAL Document 2 Filed 08/28/19 Page 3 of 8 PageID #: 6



sentencing, this Plea Agreement shall become voidable at the discretion of the

United States and the Defendant will faee the following consequences:

     (1)    All testimony and other information the Defendant has provided at

any time to attorneys, employees, or law enforcement offieers of the United

States, to the Court, or to the federal grand jury may and will be used against

her in any proseeution or proceeding.

     (2)    The United States will be entitled to reinstate previously dismissed

eharges and/or pursue additional eharges against the Defendant, and to use any

information obtained directly or indirectly from her in those additional

proseeutions.

     (3)    The United States will be released from any obligations, agreements,

or restrictions imposed upon it under this Plea Agreement.

      E.    ACCEPTANCE OF RESPONSIBILITY: The United States agrees

that based upon the information known to it at this time, the Defendant is

entitled to a two-level deerease in her offense level pursuant to U.S.S.G.

§ 3E1.1(a), provided no evidenee is disclosed in the presentenee report which

indicates the Defendant has not demonstrated a recognition and affirmative

acceptanee of personal responsibility for her criminal conduct, and further

provided she: (1) complies with the terms of this Plea Agreement; (2) testifies

truthfully during the change of plea hearing; (3) partieipates truthfully with the

Probation Office in the presentenee investigation; (4) does not violate any

eonditions of pretrial detention or release after she signs this agreement; and

(5) continues to exhibit conduct consistent with aeceptanee of responsibility.



                                        [3]
 Case 3:19-cr-30118-RAL Document 2 Filed 08/28/19 Page 4 of 8 PageID #: 7




Both the United States and the Defendant otherwise reserve the right to present

evidence and make argument regarding sentencing.

      F.    TIMELY ACCEPTANCE OF RESPONSIBILITY: The United States

agrees that the Defendant has timely notified authorities of her intention to enter

a plea of guilty thereby permitting the United States and the Court to allocate

their resources efficiently. Therefore, if the offense level determined prior to the

operation of U.S.S.G.§ 3El.l(a) is level 16 or greater and the Defendant qualifies

for a two-level decrease under U.S.S.G.§ 3El.l(a), this provision shall be treated

at the sentencing hearing as a motion pursuant to U.S.S.G. § 3El.l(b) to

decrease the offense level by one additional level.

      G.    RECOMMENDATION REGARDING SENTENCE - LOW-END OF

THE GUIDELINE RANGE: The Defendant and the United States understand

and agree that the Court will determine the applicable Guideline range after
reviewing the presentence report and considering any evidence or arguments

submitted at the sentencing hearing. The United States agrees that it will

recommend that the Court impose a sentence of imprisonment at the low-end of

the applicable Guideline range.         The Defendant understands that any
recommendation made by her or the United States is not binding on the Court.

The Defendant further understands that she may not withdraw her plea of guilty

if the Court rejects any recommendation.

      The United States reserves the right to present evidence and argument as

to what it believes the applicable Guideline range should be and to respond to
any request for a sentence below the applicable Guideline range. For the


                                         [4]
  Case 3:19-cr-30118-RAL Document 2 Filed 08/28/19 Page 5 of 8 PageID #: 8




purposes of this agreement, the "applicable Guideline range" is the range found

by the Court by reference to the Sentencing Table at U.S.S.G. § 5A based on the ,

Defendant's total offense level and criminal histoiy before adjustments, if any,

are made based on a downward departure, an 18 U.S.C. § 3553(e) sentencing

factor, or other variance.

      H.    SPECIAL ASSESSMENT: The Defendant agrees to remit to the U.S.

Clerk of Court, 400 S. Phillips Ave., Sioux Falls, SD 57104, no later than two

weeks prior to sentencing, a certified or cashier's check payable to the "U.S. Clerk

of Court" in the amount of $100.00, in full satisfaction of the statutory costs

pursuant to 18 U.S.C. § 3013.

      I.    RESTITUTION - AGREEMENT TO PAY: The Defendant hereby

agrees to make restitution to the Crow Creek Sioux Tribe, an Indian Tribal
Organization, in an amount determined at the time of sentencing, pursuant to

18 U.S.C. §§ 3663 and 3663A.

      J.     MONETARY OBLIGATIONS - DEFENDANT'S ONGOING DUTY:

The Defendant agrees, if requested by the United States, to promptly return an

executed Authorization to Release Financial Records and Documents, an

executed Authorization to Release Tax Returns and Attachments, current

earnings statements, copies of his W-2s and an executed Financial Statement.
The Defendant understands that this is an ongoing duty which begins upon

execution of this plea agreement and continues until such time as payment of
any financial obligation is remitted in full.




                                         [5]
  Case 3:19-cr-30118-RAL Document 2 Filed 08/28/19 Page 6 of 8 PageID #: 9




      The Defendant agrees to assist the United States in identifying, locating,

returning, and transferring assets for use in payment of any financial obligations

imposed as part of the sentence in this case. The Defendant expressly authorizes

the United States Attorney's Office to obtain credit reports on her prior to

judgment.

      The Defendant also agrees that if she is incarcerated, she will participate

in the Bureau of Prisons' Inmate Financial Responsibility Program during any

period of incarceration in order to pay any financial obligations ordered by the

Court.     The Defendant's agreement to participate in the Inmate Financial

Responsibility Program does not limit the United States' right to pursue

collection from other available sources. If there is no period of incarceration

ordered, the Defendant agrees that payment of any financial obligations ordered

by the Court shall be a condition of probation.

      K.      RESERVING THE RIGHT TO REBUT OR CLARIFY MITIGATION

INFORMATION: The United States reserves the right to rebut or clarify matters

set forth in the presentence investigation report, or raised by the Defendant in

mitigation of her sentence, with evidence and argument.

      L.      BASIS FOR PLEA OF GUILTY: The Defendant agrees that the

statement of facts, signed by the parties and incorporated herein by this

reference, provides the basis for her guilty plea in this case, and is a true and
accurate statement of her actions or omissions with regard to the charges to

which she is entering a plea, and that the Court may rely thereon in determining

the basis for her plea of guilty as provided for in this Plea Agreement.


                                       [6]
 Case 3:19-cr-30118-RAL Document 2 Filed 08/28/19 Page 7 of 8 PageID #: 10




      M.    WAIVER OF SPEEDY TRIAL: The Defendant agrees to waive any

rights to a speedy trial under either the United States constitution or the Speedy

Trial Act. This waiver is necessary so that the Court will have the benefit of all

relevant information at sentencing.

      N.    PARTIES BOUND: It is further understood and agreed that this

agreement is limited to the United States Attorney's Office for the District of

South Dakota, and that this agreement cannot and does not bind other federal,

state, or local prosecuting authorities.

      O.    SCOPE OF AGREEMENT:                  This agreement shall include any

attachments, exhibits or supplements designated by the parties. It is further

understood and agreed that no additional promises, agreements, or conditions

have been entered into other than those set forth in this agreement, and this

agreement supersedes any earlier or other understanding or agreement.

      P.    WAIVER OF DEFENSES AND APPEAL RIGHTS: The Defendant

hereby waives all defenses and her right to appeal any'non-jurisdictional issues.
The parties agree that excluded from this waiver is the Defendant's right to

appeal any decision by the Court to depart upward pursuant to the sentencing

guidelines as well as the length of her sentence for a determination of its

substantive reasonableness should the Court impose an upward departure or

an upward variance pursuant to 18 U.S.C. § 3553(a).

                     SUPPLEMENT TO PLEA AGREEMENT


      The United States will file a Supplement to Plea Agreement, which is

required to be filed in eveiy^ case in compliance with the Court's Standing Order.


                                           [7]
Case 3:19-cr-30118-RAL Document 2 Filed 08/28/19 Page 8 of 8 PageID #: 11




                                 RONALD A. PARSONS, JR.
                                 United States Attorney




Date                              EREM               rlRI
                                          Unite     tes Attorney

                                 Sioux Falls, SD 57101-2638
                                 Telephone: (605)357-2353
                                 Facsimile: (605)330-4410
                                 E-Mail: jeremy.jehangiri@usdoj.gov
APPROVED:
RONALD A. PARSONS, JR.
United States Attorney
By:


DENNIS R. HOLMES
Chief, Criminal Division



Date                             TINA GREY OWL
                                 DeifenH^t



Date                             JANA M^INER
                                 Attornev for Defendant




                                   [8]
